Citation Nr: 0911245	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-07 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for rheumatoid 
arthritis.  

2.  Entitlement to service connection for ankle disability.  

3.  Entitlement to service connection for knee disability.  

4.  Entitlement to service connection for a groin injury.  

5.  Entitlement to service connection for gout.  

6.  Entitlement to service connection for psoriatic arthritis 
of the feet.  

7.  Entitlement to an increased rating for hypertension, 
currently rated as noncompensably (zero percent) disabling.  

8.  Entitlement to an increased rating for right forearm 
muscle rupture, currently evaluated as 10 percent disabling.  

9.  Entitlement to an increased rating for maxillary 
sinusitis with left polypectomy and transnasal adenopathy, 
currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to 
August 1979, and from August 1987 to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

At a September 2007 hearing before the undersigned Veterans 
Law Judge the Veteran withdrew his appeal of the RO's denial 
of service connection for athlete's foot.  See 38 C.F.R. 
§ 20.204(b) (2008).  


FINDINGS OF FACT

1.  Service connection for rheumatoid arthritis was denied in 
an unappealed rating decision dated in July 2003.  The 
evidence received since the July 2003 rating decision is 
either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  

2.  The Veteran does not have an ankle disability that is 
related to his military service.  

3.  The Veteran does not have a knee disability that is 
related to his military service.  

4.  The Veteran does not have a groin disability that is 
related to his military service.  

5.  The Veteran does not have gout that is related to his 
military service.  

6.  The Veteran does not have psoriatic arthritis of the feet 
that is related to his military service.  

7.  The Veteran's hypertension is well controlled with 
prescribed medication; he has not had a history of diastolic 
readings predominantly 100 or more.

8.  The Veteran's right forearm muscle rupture is evidenced 
by a five by three cm muscle bulge; muscle strength in the 
grip is equal to muscle strength demonstrated in the left 
arm.  

9.  The Veteran's maxillary sinusitis with left polypectomy 
and transnasal adenopathy is evidenced by episodic trouble 
breathing out of both sides of the nose and purulent 
discharge bilaterally.  




CONCLUSIONS OF LAW

1.  The evidence received since the July 2003 denial of 
service connection for rheumatoid arthritis is not new and 
material; the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309 (2008). 

2.  The Veteran does not have an ankle disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).  

3.  The Veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.    

4.  The Veteran does not have a groin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The Veteran does not have gout that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

6.  The Veteran does not have psoriatic arthritis of the feet 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309.

7.  The criteria for an increased (compensable) rating for 
the Veteran's hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2008).  


8.  The criteria for an increased rating for the Veteran's 
right forearm muscle rupture have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.73, Diagnostic Code 5308 
(2008).  

9.  The criteria for an increased rating for the Veteran's 
maxillary sinusitis with left polypectomy and transnasal 
adenopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
and December 2004, and March and October 2005.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the requirement that new and 
material evidence be submitted in order to reopen his 
previously denied claim, and given definitions of new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  Regarding the claimant's increased rating claims, he 
was apprised that, to substantiate the claims, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  In this regard, the RO 
specifically requested that the Veteran provide statements 
from other individuals who are able to describe from their 
knowledge and personal observations in what manner the 
Veteran's disabilities have become worse, which the Board 
finds to be in substantial compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  He was given the rating 
criteria for the disabilities for which he was seeking an 
increased rating, and was provided examples of the types of 
medical and lay evidence that the claimant may submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, supra.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date regarding the service connection issues on appeal, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because the Veteran's service connection claims will be 
denied, these questions are not now before the Board.  
Consequently, a remand of the service connection questions is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
Social Security Administration (SSA) records, and secured 
examinations in furtherance of his increased rating claims.  
The Veteran was not afforded VA examinations in connection 
with his service connection claims because, as will be seen, 
there is no credible evidence establishing that an event, 
injury, or disease related to the claimed disabilities 
occurred in service.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  VA has no duty to inform or assist that was 
unmet.  

II.  Rheumatoid Arthritis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
military service if they become manifest to a degree of 10 
percent or more within one year of the veteran leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran was previously denied service connection 
for rheumatoid arthritis on several occasions.  Most 
recently, service connection was denied in a rating decision 
dated in July 2003.  While there was evidence of a current 
arthritis disability, service connection was denied because 
the Veteran's STRs were silent as regards any complaint or 
treatment for arthritis, for which the Veteran was not 
diagnosed until July 2000, eleven years after leaving 
military service.  Thus, in order to reopen the previously 
denied claim for service connection for rheumatoid arthritis, 
there must be received into the record new evidence 
establishing that there was an event, injury, or disease that 
is etiologically related to the Veteran's current rheumatoid 
arthritis disability.  

The relevant evidence of record at the time of the July 2003 
denial of service connection consisted of the Veteran's STRs, 
claims and arguments from the Veteran, VA treatment records 
and reports of examinations, and an October 2002 written 
Statement of Disability from H.O., M.D., attesting that the 
Veteran had acute rheumatoid arthritis resulting in joint 
stiffness and mild swelling in the knee, and pain in the 
ankles, knees, and wrists.  

The relevant evidence received since the RO's 2003 denial of 
service connection consists of additional statements from the 
Veteran, additional VA treatment records, and records from 
the Social Security Administration (SSA) showing that the 
Veteran was determined to be disabled by SSA beginning in 
July 2000 due to rheumatoid arthritis.  

Amongst the new evidence is the Veteran's testimony at his 
hearing that he injured his ankles and knees in a fall from 
40 feet up on a climbing wall on an obstacle course in 
service, and, he contends, that this was the origin of his 
arthritis.  However, this is merely redundant of argument 
previously of record.  

Most of the evidence newly received is new in that it was not 
of record at the time of the RO's July 2003 denial of service 
connection.  However, none of the new evidence is material 
because none of it shows that the Veteran had arthritis 
either in service or within the one-year presumptive period 
following separation from service, or that his arthritis is 
traceable to a period of service.  See 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.  Thus, absent receipt of new and 
material evidence showing an in-service event, injury, or 
disease related to arthritis, the claim is not reopened.  



III.  Service connection

As noted, service connection generally requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Caluza, supra.  

A.  Knees, ankles, groin

The Veteran contends that he has injuries of the knees, 
ankles, and groin that are related to his military service.  
The Veteran's STRs show no treatment related to the knees, 
ankles, or the groin.  The Veteran avers that he injured his 
knees, ankles, and groin in a fall of 40 feet from a climbing 
wall on an obstacle course, and that this was the same 
incident that resulted in his service-connected right forearm 
muscle rupture.  The record shows that the Veteran ruptured 
his right forearm muscle while working at a K-Mart in 1981, 
during the time between his two periods of active duty.  The 
Veteran's STRs show that he complained of related right arm 
muscle pain from doing pushups in November 1987.  Another STR 
report shows that the Veteran reported in January 1989 that 
he was on an obstacle course when he noticed a sudden bulge 
and felt a pull his right forearm.  However, there was no 
mention of a fall, and no mention of any involvement of the 
knees, ankles, or groin, in either report.  

A July 2002 rheumatology treatment note shows that the 
Veteran's rheumatoid arthritis had its onset in the summer of 
2000, and that onset was gradual, beginning in the ankles, 
and later to the shoulder, elbows, and hands.  The Veteran 
reported morning stiffness involving the knees and ankles.  
Thus, there is some evidence of knee and ankle arthritic 
complaints.  However, there is no medical evidence of record 
relating any knee or ankle arthritis to an event during 
service, and no medical evidence that any knee or ankle 
arthritis became manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
Without evidence linking knee or ankle disability to injury 
or disease during military service, service connection cannot 
be established.  

As to the Veteran's claim of service connection for a groin 
disability, the Board again notes that the Veteran's STRs are 
silent as regards any complaint or treatment of a groin 
injury.  There is a June 1978 report in the STR file of 
removal of a wart from the right inner thigh, but this is not 
the groin, and, at any rate, there is no report of any 
chronic residuals documented in the STRs.  As noted, the in-
service obstacle course injury documented in the STRs did not 
report a fall, and did not report any complaint of a groin 
injury.  Moreover, review of the Veteran's VA treatment 
records does not show any complaint, treatment, or diagnosis 
related to a groin injury.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, there 
is no medical evidence of a current groin disability.  With 
no medical evidence of the claimed disability, the analysis 
ends, and service connection must be denied.  

B.  Gout

The Veteran's STR file is silent as regards any complaint or 
treatment related to gout.  VA treatment records show that 
the Veteran was diagnosed with olyartic gout in 2002, more 
than a decade after leaving military service.  The Veteran 
has offered no evidence suggesting that his diagnosed gout is 
etiologically related to his military service.  While there 
is medical evidence of a current gout disability, there is no 
medical evidence establishing that a related event, injury, 
or disease occurred in service, and no medical evidence of a 
nexus between the diagnosed gout and the Veteran's military 
service, and service connection therefore is not warranted.  



C.  Psoriatic arthritis of the feet

The Veteran's STRs contain no record of treatment for 
arthritis of the feet.  The only STR record related to the 
feet is a single entry dated in July 1978, during the 
Veteran's first period of active duty service.  That entry 
noted that the Veteran complained of his feet being cold and 
wet.  The treatment report noted that the Veteran was advised 
to stop wearing his "Mickey Mouse" boots, to change his 
socks frequently, and to use foot powder.  There was no 
mention of athlete's foot, and the record shows no other 
feet-related complaints.  Moreover, the Board notes that the 
report of the Veteran's examination on the occasion of his 
reentry into active duty in June 1987, nine years after the 
July 1978 complaint, reported no history of arthritis or foot 
trouble, and clinical examinations of the feet and skin were 
normal.  

While there is medical evidence of a current psoriatic 
arthritis of the feet, there is no evidence establishing that 
a related event, injury, or disease occurred in service, and 
no medical evidence of a nexus between this diagnosed 
disability and the Veteran's military service.  Service 
connection therefore is not warranted.  

The Board acknowledges the Veteran's contentions that he has 
the claimed disabilities and that they are etiologically 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
diagnosis or etiology of his disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the Veteran's own assertions as to the 
etiology of his claimed disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran does not have an ankle disability, a knee disability, 
a groin disability, gout, or psoriatic arthritis of the feet 
that is traceable to disease or injury incurred in or 
aggravated during active military service.  

IV.  Increased rating claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as will be shown below, these regulatory provisions were 
taken into account in assessing the range of motion of the 
Veteran's right forearm disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for any of these increased rating claims.  



A.  Hypertension

The Veteran is service connected for hypertension, currently 
rated as noncompensably disabling.  VA treatment records for 
the period since the Veteran submitted his claim for an 
increased rating for his service-connected hypertension 
typically show blood pressures with systolic readings below 
140 and diastolic readings below 90, often with a notation 
that blood pressure is stable.  

The Veteran was afforded a VA hypertension examination in 
June 2005.  The Veteran reported symptoms of headaches and 
tinnitus when his hypertension is out of control.  His 
treatment consists of 25 mg of atenolol daily.  Examination 
revealed blood pressure readings of 138/90, 130/90, and 
138/90.  There was normal sinus rhythm without evidence of 
cardiomegaly.  

At his hearing the Veteran testified that his medication is 
working, that is, it is keeping his blood pressure down to 
normal, but that, when he doesn't take his medication, his 
blood pressure elevates to higher levels.  As an example, he 
reported that the last time he had gone without medication 
was for a week, and that, as a result, his blood pressure 
jumped from 120/80 to roughly 143/92, and that systolic was 
once up to 148 and diastolic to 100.  

The Veteran's hypertension is evaluated utilizing the rating 
criteria found at Diagnostic Code 7101.  38 C.F.R. § 4.104.  
Under Diagnostic Code 7101, a 10 percent rating is for 
application when diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
for application when diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  A 40 
percent rating is for application when diastolic pressure 
predominantly 120 or more, and a 60 percent rating is for 
application when diastolic pressure predominantly 130 or 
more.  Id.  A Note accompanying the rating criteria specifies 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Here, the evidence shows that the criteria for a higher, 10 
percent, rating are not met.  The medical evidence shows that 
the Veteran's blood pressure is under control with the use of 
medication, and the reports of systolic and diastolic 
pressures, both in single readings associated with routine 
visits and in the multiple readings reported from the June 
2005 hypertension examination, are all below the values 
required for award of a 10 percent rating.  Even when the 
Veteran went off his blood pressure medication for a week, by 
his own account the systolic readings were not predominantly 
160 or more, and diastolic readings were not predominantly 
100 or more.  In fact, he reported only one diastolic reading 
of 100.  As for whether he had a history of diastolic 
pressures predominantly 100 or more, which would warrant the 
10 percent rating if continuous medication is required for 
control, the Board notes that he had occasional readings 
during service that showed diastolic readings of greater than 
100, but it does not appear that these were predominant.  He 
had several readings over the course of a couple of days in 
July 1978 of 100 or more, but the record does not show that 
he had had such readings predominantly before treatment 
began.  Thus, the Board finds that the Veteran's disability 
picture as regards his service-connected hypertension more 
nearly approximates the criteria required for the presently 
assigned non-compensable rating, and that a compensable 
rating is not warranted for the period of the appeal.  

B.  Right forearm muscle rupture

The Veteran's right forearm muscle rupture is currently 
evaluated as 10 percent disabling.  As noted above, the 
muscle rupture occurred before service, and recurred when he 
was doing pushups in 1987, and while on an obstacle course in 
1989.  This disability is evaluated utilizing the rating 
criteria found in the schedule of ratings for muscle 
injuries, specifically under Diagnostic Code 5308, muscle 
group VIII, whose functions consist of extension of wrist, 
fingers, and thumb; abduction of the thumb; and muscles 
arising mainly from external condyle of humerus:  extensors 
of carpus, fingers, and thumb; and supinator.  38 C.F.R. 
§ 4.73.  Under Diagnostic Code 5308, a non-compensable (zero 
percent) rating is for application when there is slight 
disability of either the dominant or non-dominant 
forearm/hand.  A 10 percent rating is for application when 
there is moderate disability of either forearm/hand.  A 20 
percent rating is for application when there is moderately 
severe disability of either forearm/hand, or severe 
disability of the non-dominant forearm/hand.  A 30 percent 
rating is for application when there is severe disability of 
the dominant forearm/hand.  

VA regulations define the terms slight, moderate, moderately 
severe, and severe disabilities of muscles.  38 C.F.R. § 4.56 
(2008).  

A slight disability is a simple muscle wound of without 
debridement or infection, with service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  The cardinal signs are:  
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  Objective findings consist of minimal scar, no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function or metallic fragments retained in 
muscle tissue. 

A moderate disability is defined as a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection, with service department record or other 
evidence of in-service treatment for the wound, and record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined above, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings consist of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  

A moderately severe disability is defined as a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, with service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, and record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
above, and, if present, evidence of inability to keep up with 
work requirements.  Objective findings consist of entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.  

The Veteran was afforded a VA muscles examination given in 
June 2005.  The examiner noted that the Veteran told him that 
his forearm injury occurred in 1988 while climbing a 40 foot 
wall when the muscle on his right arm ruptured, causing him 
to fall.  The Veteran reported daily pain in his forearm that 
is 4/10, but the examiner noted that it was difficult to tell 
how much of the Veteran's pain was secondary to his 
rheumatoid arthritis, and how much is secondary to his 
ruptured muscle.  He reported flare-ups due to use that 
occurred two to three times per year that were 8/10.  The 
Veteran uses a brace and Ace wraps.  There was reported 
additional limitation of motion during flare-ups.  The 
examiner also noted that this injury to muscle group VII was 
not due to a missile.  The Veteran reported that he is right 
handed, and that this disability makes it difficult for him 
to write, and to open potato chip bags and bottles.  

Examination revealed a surgical scar that was non-tender, and 
a bulging five by three cm muscle.  The examiner found that 
there was decreased strength in the grip of the right hand, 
but that the decrease was also exhibited in the left hand and 
the strength therefore was equal bilaterally.  There was 
normal flexion of the metacarpal phalangeal and proximal 
interphalangeal joints.  All four fingers had a range of 
motion of from zero to 120 degrees, and there was no evidence 
of pain or fatigue on repetition.  

As noted, the Veteran's right forearm muscle rupture is 
currently evaluated as 10 percent disabling, connoting a 
moderate disability as defined above.  In order to warrant a 
higher, 20 percent, rating, the objective findings would have 
to show that the disability picture more nearly approximates 
the criteria required for the defined moderately severe 
level.  Here, that criteria are not met.  The Veteran's STRs 
show no hospitalization for the forearm injury, only that he 
was put on a limited profile for several weeks.  There is no 
medical evidence showing, on palpation, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength compared with 
sound side did not demonstrate positive evidence of 
impairment; strength on both sides was equal.  The examiner 
reported that there was no pain or fatigue on repetition, 
indicating that there was no adverse affect on endurance.  

In sum, the medical evidence of record does not warrant a 
higher, 20 percent, rating.  The claim, therefore, is denied.  

C.  Sinusitis

The Veteran's maxillary sinusitis with left polypectomy and 
transnasal adenopathy disability is currently rated as being 
10 percent disabling.  This disability is evaluated utilizing 
the rating criteria found at Diagnostic Code 6513, chronic 
maxillary sinusitis.  38 C.F.R. § 4.97.  A non-compensable 
evaluation is for application when sinusitis is detected by 
x-ray only.  A 10 percent evaluation is for application when 
sinusitis results in one or two incapacitating episodes per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is for application when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is for 
application following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note accompanying the rating criteria defines an 
incapacitating episode as one that requires bed rest and 
treatment by a physician.  Id. 

The Veteran was afforded a related VA examination given in 
June 2005.  The examiner noted the Veteran's in-service 
history of sinusitis onset and subsequent nasal sinus surgery 
for removal of nasal polyps.  The Veteran complained that, 
beginning in 2004, he has had increasing difficulty breathing 
through both sides of his nose, with crusting, purulent 
discharge bilaterally, and frontal sinus headaches.  He 
reported that he takes Flonase and flunisolide nasal sprays 
daily on an as needed basis.  The Veteran reported no 
shortness of breath either at rest or on exertion, and there 
was no speech impairment and no allergic attack.  

Examination revealed equal amounts of air coming out of each 
nostril, though the Veteran reported that he pretty much 
breaths out of his mouth.  There was tenderness over the 
frontal sinuses, but there was no purulent discharge, 
crusting, or polyps on examination.  

At his hearing, the Veteran testified that some days his 
sinusitis does not affect him, and other days he gets up 
sneezing, which lasts most of the day, with his sinuses 
sometimes running and other times totally clogged.  He 
reported that his nasal sprays usually open up his sinuses, 
but that he has had to go to the hospital to get cleaned out 
in the past.  He also testified that he doesn't have to do 
that now because he uses his nasal sprays more often to keep 
it more under control.  He also testified that he had not had 
to be treated with the antibiotic amoxicillin since about 
2000 or 2001.  He incorrectly identified one of his currently 
used nasal sprays as an antibiotic.  

Here, the Board finds that the medical evidence of record 
does not warrant a rating higher than the 10 percent 
currently assigned.  There is no evidence of any 
incapacitating episodes of sinusitis requiring antibiotic 
treatment, and no evidence of non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.  The Board acknowledges that the Veteran does 
report purulent discharge, but, while the examiner found that 
there was tenderness over the frontal areas, there was no 
report of headache, and no purulent discharge, crusting, or 
polyps on examination.  The Board thus finds that the 
criteria for an increased rating for the Veteran's sinusitis 
are not met, and the claim therefore is denied.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for rheumatoid 
arthritis, the application to reopen is denied.  

Entitlement to service connection for an ankle disability is 
denied.  

Entitlement to service connection for a knee disability is 
denied.  

Entitlement to service connection for a groin disability is 
denied.  

Entitlement to service connection for gout is denied.  

Entitlement to service connection for psoriatic arthritis of 
the feet is denied.  

Entitlement to an increased rating for hypertension, 
currently rated as noncompensably (zero percent) disabling, 
is denied.  

Entitlement to an increased rating for right forearm muscle 
rupture, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to an increased rating for maxillary sinusitis 
with left polypectomy and transnasal adenopathy, currently 
evaluated as 10 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


